Title: To Thomas Jefferson from Justus Le Beau, 6 September 1804
From: Le Beau, Justus
To: Jefferson, Thomas


               
                  Monsieur le Président,
                  Savannah  6th. of September 1804.
               


               il y a peu de jours que je Suis arrivé à Savannah—j’habitais L’isle de St. Domingue ou j’ai exercé la Médecine pendant Sept années Consécutives—je me Suis Sauvé dernièrement de Ce pays D’iniquités, à la faveur de la nuit, et dans un Canot qui m’a porté à L’isle de Cube—à St. Domingue, mon travail et mon  avaient rendus ma Situation fort agréable—maintenant je Suis dénué de tout; je n’ai pû emporter qu’une  de mes papiers et quelques bijous qui m’ont fait exister jusqu’à présent; il me reste une montre et  petite boite d’or que je Serai obligé de vendre pour me procurer les premiers bésoins de la vie; mais Ce qui
                      le Comble à mes  Situation actuelle
                      demoiselle bien  votre .
               Elle 
			  père et une mère Respectables par leur fortune, et la Considération bien méritée dont ils jouissaient—ils ont été assassinés de la manière la plus horrible—j’avais obtenu leur agrément pour Épouser Cette Demoiselle que j’aime audelà de toute expression, et dont je Crois être bien aimé—Ses malheurs me la feront Chérir davantage—un Capitaine Américain lui a Sauvé la vie ainsi qu’à Sa Soeur Aimée dont le Mari a été aussi massacré  elles ont été à la nouvelle orléans pays natal de leur mère—elles Sont attirées par le malheur, et plongées, comme moi, dans la plus affreuse misère—Je désire aller les joindre pour me marier et me fixer pour toujours dans ce pays qui Sera désormais ma patrie—J’ai le projet d’y exercer mon état: pour cet effet j’ai bésoin de livres, de médicaments, je Serai obligé de louer une petite maison et de me procurer un domestique et un Cheval—tous Ces objets qui Sont d’une nécessité indispensable pour faire mon état d’une manière  Se monteront à deux mille Gourdes, et je suis à? Ce moment dépourvu de tous moyens pécuniaires—Vous Seul, Monsieur Le Président, pouvez Améliorer mon Sort: il depend de vous de faire deux eux, et à Coup Sur,  ferez pas des ing vous prier de m’aider?
                      Somme; je
                     
                     adé que mon 
                je vous offre pour Sécurité ma bonne foi et ma reconnaissance qui Sont, Selon moi, les plus belles qualités du Cœur de l’homme. 
               S’il vous plaisait joindre à Ce Service important, Celui de m’honorer d’une lettre d’introduction pour Monsieur Le Gouverneur de la Louisiane, je me rendrais Sur le Champ 
                     Charleston pour acheter des livres, médicaments &ca. et profiter de la prémière occasion pour la nouvelle Orléans.
               j’ai L’honneur de vous informer Monsieur Le Président, “que je possede un peu la langue Anglaise—que j’ai fait mes études en Europe; j’ai dabord étudié la Chirurgie, ensuite la Médecine—en Angleterre, j’ai été nommé premier docteur d’un hopital considérable, après avoir Subi un examen en régle; j’ai été ensuite admis aux Conférences de Médecine à Londres: j’en ai ici Les Certificats authentiques—” ah Monsieur, Si j’avais Le bonheur d’être Connu de vous, ma Situation vous intéresserait!—vous ez pas importuné, je L’espère, de L’instance de ma prière, et je me plais à Compter Sur votre  et que je mérite par la vérité de mon S et respectueux attachement
                      je me pr je Serai 
                La Nature du climat et des maladies qui y Sont affectées;
               Deinde Gratias agam Deo quatenus Ego aliquid facerem; quo tibi et Republicæ usui possit.
               Deus tuam o Simul et Excellentiam, diutissime augeat et Conservet incolumem.
                Excellentiæ tuæ, Omni officio divinitissimus,
               
                  
                      J: Le Beau
                  
                   M.D.
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Savannah, 6 Sep. 1804
                  
                  I arrived in Savannah a few days ago after practicing medicine on the island of Saint-Domingue for seven years. I recently escaped from this land of iniquity, under cover of darkness, in a small boat to Cuba. In Saint-Domingue, my work and my […] made my life very pleasant. Now I am stripped of everything. I could bring only a […] of my papers and a few pieces of jewelry which have allowed me to subsist. All I have left is a watch and a small box of gold that I will be [forced] to sell to [provide] the necessities of life. But the worst of my […] [current] situation [concerns] a fine young woman […].
                  She [lost her father] and mother who lived comfortably and enjoyed a well-deserved esteem. They were assassinated in the most horrible manner. I had obtained their blessing to marry this young woman whom I love beyond all words and who, I believe, loves me. I cherish her all the more for her misfortunes. An American captain saved her life and her beloved sister, whose husband was also massacred. They went to New Orleans, their mother’s native land. They are pursued by misfortune and, like me, plunged into the most atrocious misery. I seek to join them, marry, and settle forever in this country, making it my own. My plan is to practice medicine, but to do this, I need books and medicine. I need to rent a small house and find a servant and horse. All these things are indispensable for practicing my calling in a [...] manner. [The cost] would be 2,000 dollars, but I am destitute. Only you, Mister President, can reverse the course of my life. It befalls you to make two people happy and, surely [you] will not [object if I] beg you to [help] me. In short I am convinced that my […].
                  […] I offer you as security my good faith and gratitude which I believe to be the best qualities of the human heart.
                  In addition to this important service, if you could honor me with a letter of introduction to the governor of Louisiana, I would go to Charleston immediately, buy the books, medicine, etc., and take advantage of the first boat to New Orleans.
                  I have the honor of informing you, Mister President, “that I know some English and that I studied in Europe, first surgery, then medicine. In England, on the basis of an examination, I was named head doctor of an important hospital and admitted to the medical conferences in London. I have the original certificates with me.” Oh, Sir, if I were fortunate enough for you to know me, you would be interested in my plight! I hope you [will not] take my request amiss. I flatter myself in counting on your help and in deserving it [due to] the truth of my [sincere] and respectful attachment. […] I will be at […]
                  The nature of the climate and the illnesses it affects;
                  I would thank God that I might do something of use for you and the republic.
                  May God exalt your [...] and excellency for the longest time and preserve you unharmed.
                  To your excellency, your most devoted in every obligation,
                  
                     
                        J: Le Beau
                     
                     M.D.
                  
               
            